 



Exhibit 10.4

     
VEREINBARUNG
  AGREEMENT
 
   
zwischen
  between
 
    SCM Microsystems GmbH

 
   
 
  - ,,Gesellschaft”/ ,,Company” -
 
   
vertreten durch
  represented by
 
   
Herm/Mr. Robert Schneider
 
   
und
      and
 
    Herrn Ingo Zankel

 
  - ,,Mitarbeiter”/ ,,Employee”-
 
   
§ 1 BEENDIGUNG
  § 1 TERMINATION
 
   
Die Paiteien sind sich einig, dass das Anstellungsverhältnis zwischen dem
Mitarbeiter und der Gesellschaft sowie jed-wedes etwaige sonstige
Anstellungsverhältnis zwischen dem Mitarbeiter und einem mit der Gesellschaft
verbundenen Unternehmen auf Veranlassung der Gesellschaft zum 31. Dezember 2005
(“Be-endigungstermin”) geendet hat.
  Parties agree that the employment between the Employee and the Company as well
as any other employment relationship between the Employee and an affiliate of
the Company has been terminated effective 31 December 2005 (“Termination Date”)
upon request of the Company.
 
   
§ 2 ABWICKLUNG
  § 2 UNWINDING
 
   
(1) Die Parteien sind sich einig, dass
  (1) Parties agree that the Employee

 



--------------------------------------------------------------------------------



 



 - 2 -



der Mitarbeiter sein monatliches Festgehalt, die monatliche “car allowance”
sowie die Arbeitgeberbeiträge zu den relevanten Sozialversicherungen bis zum
Beendigungstermin vollständig erhalten hat.
has been paid in full his monthly fixed salary, the monthly car allowance and
the employer’s respective social security contribution until Termination Date.





(2) Die Parteien sind sich einig, dass der Mitarbeiter auch sämtliche ihm bis
zurn Beendigungstermin und darüber hinaus zustehende sonstige Vergütung, bereits
vollständig erhalten hat.
(2) Parties agree that the Employee has also fully received all other
remuneration he was entitled to until Termination Date and thereafter.





(3) Damit sind alle Vergütungsan-sprüche aus dem Anstellungsverhältnis,
einschließlich des Anspruchs auf variable Vergütung für die Vergangenheit und
die gesamte Zeit bis zum Beendigungstermin, vollständig bezahlt. Die Parteien
sind sich insbesondere einig, dass dem Mitarbeiter keine Ansprüche auf variable
Vergütung (insbesondere auf den variablen Bonus gemäß dem gemäß dem SCM MBO
Bonus Plan für das 4. Quartal 2005 und den jährlichen Bonus für das Jahr 2005,
jährliche Sonderzahlung, Ürlaubsgeld, Überstundenvergütung, Boni, Provision) bis
zum Beendigungstermin und darüber hinaus zustehen.
(3) All remuneration claims under the employment, including but not limited to
variable remuneration for the past and the time through Termination Date are
fully settled. Parties agree in particular that the Employee has no claims for
variable remuneration (including but not limited to the variable bonus according
to the SCM MBO Bonus Plan for Q4 2005 and the annual bonus for 2005, annual
special payments, extra vacation payment,overtime payments,bonuses, commissions)
until and beyond Termination Date.





(4) Die Parteien sind sich einig, dass dem Mitarbeiter sein gesamter Urlaub bis
zum Beendigungstermin durch Freistellung in natura gewährt wurde und er ihn
genommen hat.
(4) Parties agree that the Employee had been granted and taken all his vacation
by release from further activities until Termination Date.





(5) Die Parteien sind sich einig, dass dem Mitarbeiter alle Reisekosten und
sonstigen Auslagen bis zum Beendigungstermin vollständig abgerechnet und
erstattet wurden. Etwaige Vorschüsse an den Mitarbeiter sind nicht
zurückzuzahlen.
(5) Parties agree that all travel expenses and other expenses have been fully
accounted for and reimbursed until Termination Date. Advances, if any, to the
Employee do not have to be repaid.





§ 3 Abfindung
§ 3 Severance





(1) Der Mitarbeiter erhält zum Ausgleich für die vorgezogene Beendigung seiner
Anstellung und für den Verlust des Arbeitsplatzes eine einmalige pauschale
Abfindung in Höhe von Eu-
(1) As compensation for the premature ending and the loss of employment the
Employee shall get a one-time lump sum severance in the amount of Euro
285,000.00 gross. The net sever-



 



--------------------------------------------------------------------------------



 



 - 3 -
ro 285.000,00 brutto. Der Nettobetrag der Abfindung ist fallig 14 Tage nach
Erhalt einer schriftlichen Zahlungsaufforderung des Mitarbeiters, spätestens —
auch ohne Erhalt einer Zahlungsauforderung — am 30. Juni 2006, in jedem Fall
frühestens jedoch nach Rückgabe des gesamten Firmeneigentums gem. § 5. Die
Zahlung erfolgt auf das folgende Konto des Mitarbeiters:
ance is payable after 14 days after receipt of a written notice to pay by the
Employee, at the latest — even without receipt of a notice to pay — upon 30
June 2006, but in any case at the earliest after return all company property in
the Employee’s possession according to sec. 5. The payment will be effected into
the following account of the employee





DBS Bank Ltd.
6 Shenzen Way
DBS Building Tower 2
Singapore 06809
DBS Bank Ltd.
6 Shenzen Way
DBS Building Tower 2
Singapore 06809





Kontonr.: DBS 100-002361-4
SWIFT: DBSSSGSG
Kontonr.: DBS 100-002361-4
SWIFT: DBSSSGSG





(2) Sämtliche Steuer auf die Abfindung trägt der Mitarbeiter.
(2) All tax on the severance is borne by the Employee.





(3) Der Mitarbeiter beabsichtigt, eine steuerrechtliche
Freistellungsbescheinigung des zuständigen Betriebsstättenfi-nanzamts der
Gesellschaft zu erwirken (Finanzamt München für Körperschaften, Steuernummer
143/823/16197). Sofern eine solche ordnungsgemäße Freistellungsbescheinigung der
Gesellschaft spätestens mit der Zahlungsaufforderung gemäß Absatz (1) vorgelegt
wird, wird die Abfindung entsprechend dieser Freistellungsbescheinigung
ausgezahlt, andernfalls nicht. Die Gesellschaft wird dem Mitarbeiter die für die
Erwirkung der Freistellungsbescheiniguning erforderlichen Informationen auf
Anfrage zur Verfügung stellen.
(3) The Employee plans to apply for a certificate of exemption under fiscal law
at the tax authority competent for the establishment of the Company (Tax
Authority Munich für Körperschaften, taxation number 143/823/16197). If such due
certificate of exemption is submitted to the Company at the latest together with
the notice to pay according to subsec. (1), the accounting for the severance
will follow such certificate of exemption, otherwise not. The Company will
provide the Employee upon request with the information necessary for the
application for the certificate of exemption.





§ 4 AKTIENOPTIONEN / ERWERB VON AKTIEN
§ 4 STOCK OPTIONS / PURCHASE OF STOCKS





(1) Die Ausübung, das “vesting” und die Verwertung der dem Mitarbeiter gewährten
Aktienoptionen, sowie etwaige hierfür maßgebliche Fristen, richten sich nach dem
SCM Stock Option Plan in der Fassung von 1997 in Verbindung mit dem Stock Option
Agreement
(1) The exercise, vesting and sale of stock options granted to Mr. Hartmann and
any deadlines applicable thereto, if any, are subject to the stipulations of the
SCM Stock Option Plan in the version of 1997 in conjunction with the Stock
Option Agreement.

 



--------------------------------------------------------------------------------



 



- 4 -

     
(2) Etwaige Ansprüche des Mitarbeiters aus dem SCM Employee Stock Purchase Plan
richten sich nach dem SCM Employee Stock Purchase Plan in der Fassung vom 1997
in Verbindung mit dem Subscription Agreement vom 18. April 2005.
  (2) Claims of the Employee, if any, under the SCM Employee Stock Purchase Plan
are subject to the stipulations of the SCM Employee Stock Purchase Plan in the
version of 1997 in conjunction with the Subscription Agreement dated 18
April 2005.
 
   
§ 5 RüCKGABE VON FIRMEN-EIGENTUM
  § 5 RETURN OF COMPANY PROPERTY
 
   
(1) Der Mitarbeiter ist verpflichtet, das gesamte in seinem Besitz befindliche
Firmeneigentum (insbesondere das firmeneigene Mobiltelefon mit SIM-Karte und den
firmeneigenen Laptop-Computer einschließlich Bekanntgabe etwaiger Passwörter
sowie PIN- and PUC-Codes) sowie alle sonstigen Ceräte die ihm von der
Gesellschaft oder mit ihr im Sinn des § 15 AktG verbundene Unternehmen
(“Verbundene Unternehmen”) übertassen wurden, bzw. die im Eigentum von der
Gesellschaft oder Verbundenen Unternehmen stehen oder von ihr als Arbeitsmittel
überlassen wurden, spätestens 14 Tage nach Unterzeichnung dieser Vereinbarung
vollständig und in ordnungsgemäßem Zustand an die Gesellschaft zurückzugeben.
  (1) The Employee is obligated to return all company property in his possession
(including, but not limited to the company owned mobile phone including the
SIM-card and the company owned laptop computer including the disclosure of
passwords and PIN- and FUC-codes) to the Company, as well as all other devices
that have been left to him or that are property of the Company or affiliates of
the Company in the meaning of § 15 German Stock Companies Act — AktG —
(“Affiliates”) or have been entrusted to him as work equipment, completely and
in due condition at the latest 14 days after signature under this Agreement.
 
   
(2) Der Mitarbeiter wird sämtliche Unterlagen (insbesondere Dokumentationen,
Skizzen, Korrespondenz, Vermerke, Notizen), die der Gesellschaft gehören oder
die die Gesellschaft von Dritten erhalten hat oder welche die Gesellschaft oder
ein Verbundenes Unternehmen betreffen und/oder im Zusammenhang mit der Tätigkeit
des Mitarbeiters entstanden sind, spätestens 14 Tage nach Unterzeichnung dieser
Vereinbarung vollständig an die Gesellschaft Zurückgeben. Der Mitarbeiter
verpflichtet sich, keine Kopien oder Abschriften der Unterlagen zu behalten.
Diese Regelung
  (2) The Employee shall return to the Company all documents (including but not
limited to documentations, sketches, correspondence, memos, notes), which are
the property of the Company or which the Company had received by a third party
or which concern the Company or an Affiliate and/or which have come into
existence in the context of the Employee’s activity, at the latest 14 days after
signature under this Agreement. The Employee assumes the obligation not to keep
any copies thereof. This paragraph respectively applies to electronically stored
data.

 



--------------------------------------------------------------------------------



 



- 5 -

     
gilt sinngemäß auch für elektronisch
gespeicherte Daten
   
 
   
(3) Der Mitarbeifer verpflichtet sich, spätestens 14 Tage nach Unterzeichnung
dieser Vereinbarung etwaige Software, für welche die Gesellschaft oder ein
Verbundenes Unternehmen die Lizenz hält, und die auf einem in seinem Eigentum
stehenden oder ihm zugänglichen, in Dritteigentum stehenden Gerät aufgespielt
sind, zu löschen und sämtliche dort oder auf in seinem Besitz oder Eigentum
befindlichen Disketten oder sonstigen Speichermedien elektronisch gespeicherte
Daten, welche Angeiegenheiten der Gesellschaft Oder eines Verbundenen
Unternehmens oder deren Kunden. Lieferanten oder Geschäftspartner betreffen, auf
geeignete Datenträger der Gesellschaft zu übertragen und dann von der Festplatte
zu löschen; er wird Keine Kopien davon anfertigen und/oder behalten. Der
Mitarbeiter wird der Gesellschaft eventuelle nur ihm bekannte Passwörter für
EDV-Dateien nennen.
  (3) At the latest 14 days after signature under this Agreement, the Employee
is obliged to delete all software, for which the Company or an Affiliate holds
the license and which is stored on a device in his possession — or in possession
of a third party, but accessible to him — and to copy to appropriate data
carriers of the Company all data electronically stored on disks or other data
carriers in his possession or property concerning affairs of the Company or an
Affiliate or its customers, suppliers or business partners and thereafter delete
the data; he shall not keep or make any copies thereof. The Employee will
disclose to the Company passwords for electronically stored data known to him,
only, if any.
 
   
(4) Sofern der Mitarbeiter seinen Rückgabeverpflichtungen gemäß Absatz (1) und
(2) in Singapur nachkommen will, wird er sich rnit der Gesellschaft in
Verbindung setzen, die ihm dann die Kontaktdaten und den Zeitpunkt für eine
Rückgabe in Singapur mitteilen wird.
  (4) If the Employee wishes to comply with his obligations to return according
to subsec. (1) and (2) in Singapore, he will contact the Company. The Company
will then provide him with contact data and date for such return in Singapore.
 
   
§ 6 VERSCHWIEGENHEIT/ WOHLVERHALTEN /
      STILLSCHWEIGEN
  § 6 CONFIDENTIALITY/ WELL-
      BEHAVIOUR/MAINTAINACE OF SILENCE
 
   
(1) Der Mitarbeiter ist verpflichtet, alle ihm während seiner Täligkeit bekannt
gewordenen oder anvertrauten betriebsinternen Angelegenheiten von der
Gesellschaft oder Verbundenen Unternehmen, vor allem Geschäfts- und
Betriebsgeheimnisse, geschäftliche und technische Informationen, auch über den
  (1) Before and after Termination Date the Employee is obligated to keep
strictly secret all business affairs, including but not limited to business
secrets, information in relation to the business and technical information of
the Company or Affiliates. Additionally, any contractual covenants concerning
post-

 



--------------------------------------------------------------------------------



 



- 6 -

     
Beendigungstermin hinaus strengstens geheim zu halten. Ergänzend gelten auch
über den Beendigungstermin hinaus etwaige vertragliche Bestimmungen zu
nachvertraglichen Vertraulichkeits/Geheimhaltungsverpflichtungen und zur
Ubertragung von gewerblichen Schutzrechten aus dem Anstellungsvertrag des
Mitarbeiters mit der Gesellschaft.
  contractual duties of confidentiality and transfer of industrial property
rights from the employment contract between the Employee and the Company remain
in force.
 
   
(2) Der Mitarbeiter verpflichtet sich hiermit, auch nach Beendigung der
Anstellung gegenüber Dritten (insbesondere gegenüber Presse- und Medienorganen
und im Internet sowie gegenüber Lieferanten und Kunden der Gesellschaft und
Verbundener Unternehmen)und/oder gegenüber Mitarbeitern der Gesellschaft
keinerlei geschäftsschädliche, nachteilige oder unfreundliche Äußerungen über
die Gesellschaft oder Verbundene Unternehmen zu machen, insbesondere auch nicht
über deren Management, Investoren, Geschäftsführer, Geschäfte oder Produkte.
  (2) The Employee is obligated, after termination of the employment, not to
make any detrimental, disadvantageous or unfriendly remark on the Company or
Affiliates vis-à-vis third parties (including but not limited the press or media
and in the internet and suppliers and customers of the Company and Affiliated
Companies), employees of the Company, including but not limited to remarks on
management, investors, employees, businesses or products
 
   
(3) Die Parteien verpflichten sich,Stillschweigen hinsichtlich des finanziellen
Inhalts dieser Vereinbarung gegen-über Dritten zu wahren, es sei denn, sie sind
gesetzlich zur Auskunft verpflichtet.
  (3) Parties agree to maintain silence vis-à-vis third parties about the
financial content of this Agreement, unless they are obliged by law to
disclosure.
 
   
§ 7 ZEUGNIS / ARBEITSPAPIERE / KOMMUNIKATION
  § 7 REFERENCE / WORKING PAPERS / COMMUNICATION
 
   
(1) Der Mitarbeiter erhält ein wohlwollendes qualifiziertes Zeugnis erstellt und
übersendet, das dem Wortlaut der Anlage 1 zu dieser Vereinbarung entspricht.
  (1) The Employee shall receive a positive reference following the wording of
Exhibit 1 to this Agreement.
 
   
(2) Zudem erhält der Mitarbeiter die Arbeitspapiere wie Versicherungsnachweise
und. Lohnsteuerkarte
  (2) Additionally, the Employee shall receive the working papers, insurance
certificates and tax card.
 
   
(3) Die Parteien werden sowohl fürdie interne als auch externe Kommunikation
über das Ausscheiden des Mitarbeiters folgende Sprachregelung benutzen:
  (3) For the internal and external communication of the Employee’s leaving,
Parties will use the following wording:



--------------------------------------------------------------------------------



 



- 7 -

     
“Herr Zankel verlässt uns auf eigenen Wunsch. um sich neuen Aufgaben zuzuwenden.
Wir bedauern dies sehr, wei wir mit Herrn Zankel einen hervorragenden
Mitarbeiter verlieren. Wir wünschen Herrn Zankel für seinen weiteren beruflichen
Werdegang alles Gute,”
  “Mr. Zankel is leaving our services by his request to address himself to new
tasks. We regret this very much, as we lose an outstanding employee in Mr.
Zankel. We wish Mr. Zankel all the best for his future career.”
 
   
Die Sprachregelung wird von der Gesellschaft intern und extern unverzuglich nach
Unterzeichnung dieser Vereinbarung auf die bei der Gesellschaft in solchen
Fällen übliche Weise kommuniziert.
  This wording will be communicated by the Company internally and externally
without undue delay after signature under this Agreement by the means usually
used by the Company in such cases.
 
   
§ 8 ABWERBEVERBOT
  § 8 NON-SOLICITATION
 
   
Der Mitarbeiter 1st verpflichtet, für den Zeitraum von zwei Jahren nach dem
Be-endigungstermin, weder selbst noch durch andere, weder direkt noch indirekt,
einen anderen Mitarbeiter der Gesellschaft oder verbundener Unternehmen aktiv
abzuwerben, bzw, einen anderen Mitarbeiter der Gesellschaft Oder verbundener
Unternehmen aktiv zu veran-lassen, sein Verfragsverhältnis mit der Gesellschaft
oder verbundenen Unternehmen zu beenden.
  For the duration of two years after Termination Date, the Employee is obliged
not to actively solicit an employee of the Company or an Affiliate for
employment and/or actively cause an employee to terminate his contractual
relationship with the company or an Affiliate, neither by myself not through
third parties, neither directly nor indirectly
 
   
§ 9 ABGELTUNG
  §9 FINAL SETTLEMENT
 
   
Mit Unterzeichnung dieser Vereinbarung bestehen nurmehr die in dieser
Vereinbarung niedergelegten Ansprüche des Mitarbeiters gegen die Gesellschaft.
Mit der Erfüllung aller Verpflichtungen von der Gesellschaft aus dieser
Vereinbärung sind alle Ansprüche des Mitarbeiters gegen die Gesellschaft oder
mit der Gesellschaft verbundene Unternehmen aus dem Anstellungsverhältnis und
seiner Beendigung, gleich aus welchem Rechtsgrund, abgegolten und erledigt.
  Upon execution of this Agreement the Employee has only those claims against
the Company, which are laid down in this Agreement. Upon fulfilment of the
obligations of this Agreement all claims of the Employee as well as any claims
of the Employee against affiliated companies from the employment and its
termination are finally settled.
 
   
§ 10 KLAGERÜCKNAHME
  § 10 DISCONTINUANCE OF ACTION
 
   
Der Mitarbeiter verpflichtet sich, die beirn Arbeitsgericht München unter dem
Aktenzeichen 25 Ca 19980/05 anhängige Klage unverzüglich nach Untërzeichung
  The Employee is obliged to discontinue his action before the labour court of
Munich, reference number 25 Ca 19980/05, immediately after signature under this
 
   



--------------------------------------------------------------------------------



 



- 8 -

     
dieser Vereinbarung zurückzunehmen
  Agreement.
 
   
§ 11 HINWEIS
  § 11 INFORMATION
 
   
(1) Dem Mitarbeiter ist bekannt, dass Auskünfte über mögliche
sozial-versicherungsrechtliche Auswirkungen(insbesondere Sperrzeit) sowie
steuer-rechtliche Auswirkungen dieser Vereinbarung die
Sozialversicherungsträger(insbes. die Bundesagentur für Arbeit)bzw. das
Finanzamt erteilen. Er verzichtet insoweit auf weitere Hinweise derGesellschaft.
  (1) The Employee knows that information about possible effects of this
Agreement on social security payments (including but not limited to a barring
period) and tax obligations and privileges are rendered by the social security
carriers respectively the tax office. He insofar does not wish further
information of the Company.
 
   
(2) Der Mitarbeiter wurde frühzeitigauf die Notwendigkeit eigener Aktivitatenbei
der Suche nach einer anderen Beschaftigung und auf die Verpflichtung
zurunverzüglichen Meldung beim Arbeitsamt hingewiesen.
  (2) The Employee had been given reference to his obligation to actively search
for another occupation and to his obligation to notify the employment office.
 
   
§12 SCHLUSSBESTIMMUNGEN
  §12 MISCELLANEOUS
 
   
(1) Diese Vereinbarung ist in deutscher und englischer Sprache ausgefertigt. Im
Falle eines Widerspruchs zwischen der deutschen und der englischen Fassung, hat
die deutsche Fassung Vorrang.
  (1) This Agreement has been drafted in both a German and an English version.
In case of contradictions between the German and the English version, the German
version shall prevail.
 
   
(2) Änderungen oder Ergänzungendieser Vereinbarung, einschließlich dieser
Klausel, bedüfen zur Rechtswirksamkeit der Schriftform.
  (2) Each modification of, and each supplement to this Agreement, especially
any modification of this provision, must be in writing to be effective.
 
   
(3) Diese Vereinbarung unterliegtdeutschem Recht.
  (3) This Agreement is subject to German law.
 
   
(4) Sollte eine Bestimmung dieser Vereinbarung ganz oder teilweise
rechtsunwirksam sein oder werden, so wird die Gültigkeit der übrigen
Bestimmungen dieser Vereinbarung hiervon im Zweifel nicht berührt. Anstelle der
unwirksamen Bestimmung oder zur Aüsfüllung eventueller Lücken dieser
Vereinbarung gilt eine angemessene Regelung als vereinbart, die dem am nächsten
kommt, was die Parteien nach ihrer wirtschaftlichen
  (4) Should any provision of this Agreement be or become invalid, in case of
doubt, this shall not affect the validity of the remaining provisions of this
Agreement. In the place of the invalid provision or to fill any gaps of this
Agreement, a suitable provision is held as agreed to apply .which comes closest
to what the Parties intended in accordance with their economic goals, or such
provision which comes closes to what the Parties would



--------------------------------------------------------------------------------



 



- 9 -

     
Zwecksetzung gewollt haben bzw. die Bestimmung, die dem entspricht, was nach
Sinn und Zweck dieser Vereinba-rung vereinbart worden wäre, hätte man die
Angelegenheit von vornherein be-dacht. Gleiches gilt für Lücken in dieser
Vereinbarung.
  have agreed according to the meaning and purpose of this Agreement if the
matter had been considered from the outset. The same applies for gaps in this
Agreement.

             
Ismaning, den/this 8.2.2006
      Berlin, den/this 27.01.2006    
 
           
SCM Microsystems GmbH,
      Ingo Zankel    
vertreten durch:
      vertreten durch:    
 
           
/s/ Robert Schneider
      /s/ Richtsanwalt Thomas Wahlig    
 
           
Robert Schneider
      Richtsanwalt Thomas Wahlig    
Geschäftsführer
      (Originalvollmacht anliegend)    



--------------------------------------------------------------------------------



 



 

Ingo Zankel
987 Bukit Timah Road # 08-14, Singapur 589628
V O L L M A C H T
Hiermit bevollmächtigeich Herrn Rechtsanwalt Thomas Wahlig, for mich einen
Authebungs vertrag zur Beendigung meines Arbeitsverhältnisses mit der SCM
Microsystems GmbH auszuverhandeln und in Vertretung für mich zu unterzeichnen.

            Singapur, 24 Januar 2006              /s/ Ingo Zankel   (Ort, Datum)
      (Unterschrift)  